Title: From George Washington to Jonathan Trumbull, Sr., 11 October 1778
From: Washington, George
To: Trumbull, Jonathan Sr.


          
            Dear Sir
            Head Quarters Fredericksburg 11th Octo: 1778
          
          I am honored with yours of the 9th—inclosing a resolution of your legislature—directing two Companies of Colo. Enos’s Regiment to be stationed at Greenwich. I cannot but express my fears that they will be in danger, except they act as a kind of Patroll.
          The Light Corps of the Army under General Scott affords as much cover to that part of the Country as it is possible for me to give in our present situation. It is so near to Kingsbridge, at which the Enemy keep a very considerable force, that to post a body of troops there, out of supporting distance, would be an invitation to the Enemy to come out—and certain destruction to the men. Strong Patrols from the advanced Corps go as far down as they can, consistent with safety, and prevent the Enemy from doing more than taking off some forrage or Cattle, if they fall in their way—this is an inconvenience that those who lay near the Enemy’s Lines must, from the nature of things, unavoidably submit to.
          From every information the Enemy are upon the eve of some  
            
            
            
            general and important move. Many think that they mean to evacuate New York totally. If they do this, the most likely place of operation, if they remain upon the Continent, will be against Boston for the purpose of destroying the French Fleet in that harbour. To be prepared to throw in the most timely assistance, should such an event take place, was the reason of my withdrawing the Army from the White Plains, and taking the present position. The expediency of this move naturally exposed the Southwest quarter of your state somewhat more than when we lay lower down. But I am in hopes that the inhabitants have not suffered much from the ravages of the Enemy, as our advanced Corps have been very alert, and have kept them pretty much within bounds, except when they came out in great force. I have the honor to be with the highest Esteem your Excellency’s most Obedient
          
            George Washington
          
        